                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00567-GNS-CHL


ANDRIA M. PARIS                                                                        PLAINTIFF


v.


NANCY C. BERRY HILL,
Deputy Commissioner of Social Security                                              DEFENDANT



                                            ORDER

       This matter is before the Court after referring it to United States Magistrate Judge, who has

filed Findings of Fact, Conclusions of Law, and Recommendation (DN 24). No objections have

been filed. Based on the Court’s review, the Court ADOPTS the Findings of Fact and Conclusions

of Law as set forth in the Report and Recommendation (DN 24) submitted by the United States

Magistrate Judge.

       IT IS HEREBY ORDERED that judgment is GRANTED for the Commissioner.

       This is a final and appealable Order and there is no just cause for delay.




                                                                   March 8, 2019


cc:    counsel of record
